PER CUEIAM.
— The clerk of the Circuit court has no authority to issue writs of error, in any criminal case: in all such, the writs must originate from, an application *460to this court—(Lynes vs. the State, 5 Porter, 236.) As the writ has improvidently issued, it must be dismissed.
On looking into the record, we do not find that any points were reserved, under the statute, as novel and difficult, for the revision of the Supreme court. It is true, a bill of exceptions was signed and sealed by the presiding judge, but the statute prohibits the Circuit courts from referring any question of law, except such as may be novel and difficult; (Aik. Dig. 257)—and this court determined, in the case of Ned vs. the State, (7 Porter 187) that at common law, a bill of exceptions was not allowable.
In the case of the State vs. Prince, (3 Stew. & Porter, 253,) it is said “ this court will not be particular as to the manner in which the questions are referred, if the intention to refer be shown in the record.” No such intention appears, and the entire case must be repudiated.